 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                            EASTERN DISTRICT OF CALIFORNIA
 6

 7   UNITED STATES OF AMERICA,                             CASE NO. 1:15-CR-0104 AWI SKO-1
 8                         Respondent
                                                           ORDER ON MOTION TO DISQUALIFY
 9                  v.
                                                           (Doc. No. 333)
10   KEITH FOSTER,
11                         Petitioner
12

13         On May 23, 2017, a jury found Petitioner Keith Foster guilty of conspiracy to distribute
14 and possess marijuana and conspiracy to distribute and possess heroin, both in violation of 21

15 U.S.C. §§ 841(a)(1) and 846. Foster’s conviction and sentence were affirmed by the Ninth Circuit

16 on direct appeal on June 20, 2019. See Doc. No. 327. On December 16, 2019, Foster filed a

17 motion to vacate his conviction and sentence under 28 U.S.C. § 2255, a motion for release

18 pending adjudication of his § 2255 petition, and a motion to disqualify the undersigned. See Doc.

19 Nos. 331, 332, and 333. This order addresses the motion to disqualify. For the reasons that

20 follow, Foster’s motion to disqualify will be denied.

21         Defendant’s Argument
22         Foster argues that the undersigned is required to disqualify himself pursuant to 28 U.S.C.
23 §§ 455(a) and 455(b)(1). Foster contends that the undersigned gained extensive knowledge of

24 disputed evidentiary issues by authorizing wiretaps against him over a period of five months,

25 between November 2014 to March 2015. Foster contends that the undersigned received briefings

26 and theories from law enforcement regarding Foster’s alleged involvement in a drug conspiracy.
27 This extensive knowledge of disputed facts and theories is improper and creates a high probability

28 of actual bias. As recognized by the binding case of United States v. Zarowitz, 326 F.Supp. 90
 1 (C.D. Cal. 1971), a judge’s participation in a wiretap requires disqualification from further

 2 proceedings. Further, Foster contends that the undersigned was biased against him because of

 3 alleged misapplication of binding Ninth Circuit precedents regarding intent and the sufficiency of

 4 the evidence necessary to convict for drug conspiracies, including precedent regarding buyer-seller

 5 conspiracies. Foster also argues that the undersigned materially and constructively amended the

 6 indictment against him, erroneously denied his motion for acquittal, and erroneously denied

 7 motion for release pending appeal, which further reflects improper bias.

 8            Legal Standard
 9            “A judge is required to disqualify himself if his impartiality might reasonably be
10 questioned, or if he has a personal bias or prejudice for or against a party.” Hasbrouck v. Texaco,

11 Inc., 842 F.2d 1034, 1045-46 (9th Cir. 1987) (citing 28 U.S.C. §§ 455(a), 455(b)(1))1. The

12 substantive standard is “whether a reasonable person with knowledge of all the facts would

13 conclude that the judge's impartiality might reasonably be questioned.” United States v. Johnson,

14 610 F.3d 1138, 1147-48 (9th Cir. 2010); Pesnell v. Arsenault, 543 F.3d 1038, 1043 (9th Cir.

15 2008). However, the bias must arise from an extra-judicial source and cannot be based solely on

16 information gained in the course of the proceedings. See Pesnell, 543 F.3d at 1043l; In re Beverly

17 Hills Bancorp, 752 F.2d 1334, 1341 (9th Cir. 1984). “Judicial rulings alone almost never

18 constitute a valid basis for a bias or partiality motion.” Liteky v. United States, 510 U.S. 540, 555

19 (1994); Johnson, 610 F.3d at 1147. This is so “even when the number of such unfavorable rulings

20 is extraordinarily high on a statistical basis.” In re Beverly Hills Bancorp, 752 F.3d at 1341.

21 “[O]pinions formed by the judge on the basis of facts introduced or events occurring in the course

22 of the current proceedings, or of prior proceedings, do not constitute a basis for a bias or partiality

23 motion unless they display a deep-seated favoritism or antagonism that would make fair judgment

24 impossible.” Liteky v. United States, 510 U.S. at 555; Johnson, 610 F.3d at 1147.

25

26   1
       28 U.S.C. § 455(a) reads: “Any justice, judge, or [magistrate judge] of the United States shall disqualify himself in
     any proceeding in which his impartiality might reasonably be questioned.” 28 U.S.C. § 455(b)(1) reads: “[A judge]
27   shall also disqualify himself in the following circumstances: (1) Where he has a personal bias or prejudice concerning
     a party, or personal knowledge of disputed evidentiary facts concerning the proceeding.” “Sections 455(a) and
28   455(b)(1) are to be construed together when the ground for recusal is the bias or partiality of the trial judge.” United
     States v. Chischilly, 30 F.3d 1144, 1163 (9th Cir. 1994).

                                                                2
 1           Section 455(b) also requires a judge to disqualify himself if he has “personal knowledge of
 2 disputed evidentiary facts concerning the proceeding.” 28 U.S.C. § 455(b)(1); see also United

 3 States v. Winston, 613 F.2d 221, 223 (9th Cir. 1980). This part of § 455(b)(1) only requires

 4 recusal when the information or knowledge is derived from an extra-judicial source. Duckworth

 5 v. Department of the Navy, 974 F.2d 1140, 1142 (9th Cir. 1992); Winston, 613 F.2d at 223.

 6 Knowledge of the facts of a case that is obtained in the course of earlier participation in the same

 7 case does not require recusal under § 455(b)(1). Duckworth, 974 F.2d at 1142; Winston, 612 F.2d

 8 at 223.

 9           Discussion
10           Foster has not shown that either § 455(a) or § 455(b)(1) applies in this case so as to require
11 the recusal of the undersigned. See Konarski v. City of Tucson, 716 F. App’x 609, 611 (9t h Cir.

12 2017) (“Because a judge is presumed to be impartial, the [moving party] bears the burdn of

13 showing that the judge lacked impartiality.”) (quoting Perry v. Schwarzenegger, 790 F.Supp.2d

14 1119, 1129 (N.D. Cal. 2011)).

15           First, the rulings that Foster identifies as “erroneous” are not extra-judicial and they do not
16 reflect a deep-seeded antagonism towards Foster. See Liteky, 510 U.S. at 555; Johnson, 610 F.3d

17 at 1147; In re Beverly Hills Bancorp, 752 F.3d at 1341. In fact, Foster’s criticisms of several of

18 the rulings are inconsistent with the Ninth Circuit’s decision on Foster’s appeal. The Ninth Circuit

19 held that there was sufficient evidence to support both conspiracy convictions and that Foster’s

20 counsel was not deficient when he failed to request a buyer-seller instruction. See Doc. No. 327.

21 These holdings by the Ninth Circuit, which are law of the case, see Rocky Mt. Farmers Union v.

22 Corey, 913 F.3d 940, 951 (9th Cir. 2019); United States v. Jingles, 702 F.3d 494, 498-500 (9th

23 Cir. 2012); United States v. Houser, 804 F.2d 565, 567 (9th Cir. 1986), foreclose any arguments

24 that the Court misapplied binding law regarding drug conspiracy claims (including buyer-seller

25 issues) or that the Court erred by not granting an acquittal. Foster has failed to show any error, let

26 alone errors that reflect a deep-seeded antagonism. Thus, for purposes of § 455(a) and the first
27 clause of § 455(b)(1), the Court concludes that, because no reasonable person would reasonably

28 question the impartiality of the undersigned based on rulings made at trial, recusal is not required.

                                                        3
 1            Second, for purposes of the second clause of § 455(b)(1) and § 455(a), Foster does not
 2 point to any specific disputed factual issues that the undersigned obtained as a result of approving

 3 wiretap applications. Nevertheless, the Court is unaware of any information that it received during

 4 the wiretap process that created any bias or impartiality against Foster. Moreover, the wiretap

 5 process is not an extra-judicial source of information. Knowledge of any facts obtained during the

 6 wiretap process of Foster’s phone would be information obtained in the course of earlier

 7 participation in the same case, and thus, would not be grounds for recusal under § 455(b)(1). See

 8 Duckworth, 974 F.2d at 1142; United States v. Jones, 801 F.2d 304, 312 (8th Cir. 1986); Winston,

 9 612 F.2d at 223. Further, although the Ninth Circuit has not specifically addressed whether a

10 judge who authorizes a wiretap must recuse himself, courts have conclude that recusal is not

11 required.2 See United States v. Giordano, 442 F.3d 30, 48 (2d Cir. 2006); United States v. Lewis,

12 139 F. App’x 455, 458-59 (3d Cir. 2005); Camacho v. Autoridad de Telefonos de Puerto Rico,

13 868 F.2d 482, 491 (1st Cir. 1989); Jones, 801 F.2d at 312; United States v. Murray, 2017 U.S.

14 Dist. LEXIS 39471, *43-*44 (D. Vt. Mar. 20, 2017); United States v. Gardner, 1010 U.S. Dist.

15 LEXIS 89941, *7-*8 (N.D. Cal. 2010); United States v. De Castro-Font, 587 F.Supp.2d 353, 363

16 (D. P.R. 2008); United States v. Nicholson, 955 F.Supp. 582, 584-85 (E.D. Va. 1997); United

17 States v. Garramone, 374 F.Supp. 256, 258 (E.D. Pa. 1974). Therefore, the Court cannot conclude

18 that the undersigned’s authorization of wiretaps/wiretap extensions require recusal under §

19 455(b)(1) or § 455(a).

20                                                          ORDER
21            Accordingly, IT IS HEREBY ORDERED that the motion to recuse or disqualify under 28
22 U.S.C. § 455 is DENIED.

23
     IT IS SO ORDERED.
24

25 Dated: January 13, 2020
                                                          SENIOR DISTRICT JUDGE
26
     2
27     The district judge in Zarowitz did recuse himself from further proceedings in part because he had authorized
     wiretaps. See Zarowitz, 326 F.Supp. at 92-94. However, Zarowitz is a district court case that is non-binding on this
28   Court, it is persuasive authority only. Because the clear weight of authority is contrary to Zarowitz, the Court declines
     to follow it.

                                                                4
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

     5
